Citation Nr: 1023861	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  00-07 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability. 

In March 2002, the Veteran testified at a hearing presided 
over by a Board member who is no longer employed by the 
Board.  The Board remanded the claim in November 2003 for 
further development.  When the case was returned to the 
Board, the Veteran declined the opportunity to have an 
additional hearing.  In July 2006, the Board re-opened the 
claim and remanded the underlying issue for further 
development.  The case was further remanded in March 2008, 
November 2008, and November 2009.


FINDING OF FACT

The Veteran's low back disability (degenerative disc disease 
with mild osteoarthritis and pseudoarthrosis) is not related 
to his service or to any incident therein, nor was any low 
back disability aggravated by his service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis 
and organic diseases of the nervous system, will be 
rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2009).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2009); 
Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of 
aggravation created by 38 C.F.R. § 3.306 applies only if 
there is an increase in severity during service); Akins v. 
Derwinski, 1 Vet. App. 228 (1991).  A mere transient flare-up 
during service of a preexisting disorder does not, in the 
absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, the usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2009).

The Veteran contends that his low back disability first 
manifested during his period of active service when he 
strained his back while holding two sacks of mail weighing 
approximately forty pounds.  He contends that at the time, he 
was climbing stairs and felt a sharp pain in his side.  He 
sought medical treatment, and was given pain medication and 
told to rest.  He contends that he has experienced back pain 
and problems since this incident.

Service medical records show that in October 1973, the 
Veteran complained of low back pain.  He reported that he had 
been lifting a heavy bag up stairs.  There were no signs of 
muscle strain.  He was given pain medication.  There are no 
further records of treatment relating to the lower back.  A 
February 1975 separation examination shows no complaints of 
any low back problems.  As there was no evidence 
demonstrating a chronic low back disability on separation 
from service, the Board finds that chronicity in service is 
not established.  38 C.F.R. § 3.303(b) (2009).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a low 
back disability.  38 C.F.R. § 3.303(b) (2009).

The first post-service clinical record relating to the low 
back is a September 1979 private X-ray examination of the 
Veteran's lumbar spine.  The impression at that time was 
pseudoarthrosis at L5, S1, on the left side.  In March 2002, 
the private physician who ordered the X-ray submitted a 
statement that, although his records from that time period 
were in storage and were not readily available, by memory, he 
recalled that that he had treated the Veteran for back 
problems in or around 1978.  

The next set of records of treatment for low back problems 
are dated from July 1985 to 1988 and relate to a workers 
compensation claim.  In July 1985, the Veteran reported that 
he had sustained an injury to his low back two months 
earlier, when using a sledge hammer while working in general 
construction.  When he returned to work in June, he again 
experienced low back pain while using a crow bar.  It was 
recommended that he be admitted to a hospital for further 
evaluation, though the Veteran declined.  A June 1986 MRI 
demonstrated a massive herniation of the L4-5 lumbar disc 
with nerve root compression, and a herniated bulging lumbar 
disc at L3-4.  A March 1987 behavioral assessment reflects 
that the Veteran denied any significant injury or accident 
prior to the 1985 low back injury.  In September 1988, he 
complained of low back pain when sitting, standing, and 
driving.  There was left sided sciatica, more than the right.  
The impression was a herniated nucleus pulposus at L4-5.  He 
was recommended for a lumbar laminectomy.  

The next set of clinical records relating to a low back 
disability are dated beginning in September 1994, when the 
Veteran underwent a private medical examination for another 
workers compensation claim.  Those records show that the 
Veteran hurt his back in September 1994, while completing 
duct work.  An April 1995 report shows that the Veteran had 
been working full-time until his new injury, with little 
complaint relating to his low back.  A June 1995 evaluation 
shows that the Veteran injured his back lifting some heavy 
objects while working as a sheet metal helper.  He 
experienced continuing back problems and was felt to have 
some chronic musculo-ligamentous pain.  He reported 
experiencing low back pain in the left flank and in the right 
costovertebral angle area of the rib cage.  It was noted that 
he had received a previous workers compensation settlement in 
1988 for a back injury.   He reported back problems since 
that time.  His past medical history was concluded to be 
unremarkable.  The diagnosis was chronic low back pain, with 
prior history of back problems, more symptomatic following 
the recent injury.  

From November 1999 to February 2002, the Veteran submitted a 
number of lay statements in support of his claim.  The 
Veteran, his ex-wife, his friend, his girlfriend, and his 
mother stated that his low back had hurt him since separation 
from service.  

In February 2003, the Veteran testified before the Board, 
stating that the pain medication which he had been given in 
service had resolved his low back pain.  He stated that soon 
after the incident, he had been transferred to a desk job 
because he was trained as a typist.  He stated that on 
separation, his back felt fine, but that soon afterwards, he 
began to notice problems doing chores around the house due to 
back pain.  He described the 1973 back pain to have occurred 
on his right side, about three inches above his belt line.  

VA treatment records from November 1996 to December 2004 show 
physical therapy and treatment for the Veteran's low back 
pain at the pain clinic.  

The Veteran underwent a VA examination in March 2007, at 
which time the examiner concluded that the Veteran's current 
low back disability was not related to his service, finding 
it to be significant that the Veteran had not sought 
treatment for his low back until 1984.  

In a June 2008 addendum to the report, the VA examiner 
reiterated that opinion.  The examiner explained that the 
fact that the Veteran did not seek treatment for low back 
pain for at least twelve years after separating from service 
made it unlikely that his current back disability was related 
to his service.  Additionally, the March 2007 X-rays showed 
only minimal degenerative arthritis.

On February 2009 VA examination, the same examiner reviewed 
the claims file in detail.  After conducting physical 
examination of the Veteran, including X-ray examination, the 
examiner found that the Veteran's current low back disability 
was not related to his service.  In so determining, the 
examiner found it significant that although the Veteran 
underwent X-ray examination in September 1979 revealing 
pseudoarthrosis between L5 and S1, there was no indication 
that the Veteran was treated for any low back problem 
concurrently with the X-ray, and therefore there was no 
indication that his pseudoarthrosis was problematic at that 
time.  The examiner explained that although the Veteran was 
convincing as to the etiology of his low back problems, the 
medical evidence clearly demonstrated that there had been no 
treatment for a back disability until twelve years after 
service, when the Veteran suffered a work-related back 
injury.  At that time, there was no indication of a previous 
low back problem.  The examiner found the letter from Dr. Z. 
to be less persuasive, because it had been written from 
memory of events that had occurred 25 years previously.  

The examiner also stated that although the current X-ray 
showed pseudoarthrosis between the transverse process on the 
left and the sacrum, that was a congenital abnormality and 
not the result of trauma.  

VA treatment records dated from February 2009 to February 
2010 show ongoing low back treatment, and various times that 
the Veteran reported that he had experienced low back pain 
since an injury during his service. 

In February 2010, the same VA examiner that provided the 
three previous opinions again reviewed the claims file and 
stood by the previous opinions, that it was not likely that 
the Veteran's current low back disabilities, to include his 
degenerative disc disease, osteoarthritis, and 
pseudoarthrosis, had been caused or aggravated by his 
service.  With regard to the Veteran's pseudoarthrosis, the 
examiner stated that it was clear the Veteran had congenital 
pseudoarthrosis.  Therefore that condition was not related to 
trauma sustained in service, and there was no indication of 
aggravation in service.  

The first clinical evidence of record of a diagnosis of a 
lumbar spine disability is an X-ray demonstrating 
pseudoarthrosis in 1979, three years after service.  
Following that, the earliest evidence of record any back 
disability is evidence showing residuals of a low back injury 
dated in June 1986, approximately 11 years after the 
Veteran's separation from service.  Because of the length of 
time between his separation from service and the initial 
diagnosis, the Veteran is not entitled to service connection 
for low back disability on a presumptive basis.  
Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Significantly, although the 
Veteran has submitted a 1979 X-ray demonstrating 
pseudoarthrosis, his spine was determined to be otherwise 
normal, and he did not seek low back treatment again until 
1985.  And, even in 1985, the medical records consistently 
demonstrate no history of a low back injury or low back 
problems.  Furthermore, the VA examiner has stated that the 
pseudoarthrosis is a congenital deformity, which is not a 
disability for VA purposes.  38 C.F.R. § 3.303(c) (2009).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence weighs against finding a medical 
nexus between military service and the Veteran's low back 
disability.  The probative evidence of record only weighs 
against such a finding.  Thus, the Board finds that service 
connection for low back disability is not warranted on a 
direct basis.

With regard to whether the Veteran's pseudoarthrosis pre-
existed his service or was aggravated by his service, the 
evidence of record does not support that finding.  Even if 
the pseudoarthrosis is assumed to have pre-existed the 
Veteran's service because it is a congenital abnormality, 
there is no evidence that it was worsened by the Veteran's 
service.  His service medical records do not show a diagnosis 
of pseudoarthrosis, or any indication the condition bothered 
the Veteran, and the first indication of the condition is 
three years after separation from service.  Further, the VA 
examiner determined that there was no aggravation of the 
pseudoarthrosis in service, supported by the medical evidence 
of record and the X-ray examinations in 1979 and in February 
2009.

The Board has considered the Veteran's assertions that his 
low back disability is related to his period of active 
service.  To the extent that the Veteran ascribes his current 
disorder to his service, however, his opinion is not 
probative or competent.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matters requiring knowledge of medical principles); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  38 
U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 
3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
However, arthritis, as contrasted with symptoms of pain and 
swelling, is not subject to lay diagnosis.  The Veteran can 
report having pain and swelling.  However, those are 
subjective symptoms and the associated disorders are not 
readily identifiable in a way that may be observed 
objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
There are many different joint disorders.  The Veteran does 
not have the medical expertise to discern the nature of any 
current orthopedic diagnosis nor does he have the medical 
expertise to provide an opinion regarding the etiology.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's current low back disability first manifested 
many years after service and is not related to his active 
service, or to any incident therein.  The evidence does not 
show that any low back disability manifested to a compensable 
degree within one year following the Veteran's separation 
from service.  Furthermore, the evidence shows that 
pseudoarthrosis is a congenital condition that did not 
increase in severity during the Veteran's service.  As the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a low back disability, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2000, October 
2005, July 2006, and April 2008; a rating decision in 
December 1999; a statement of the case in April 200; and 
supplemental statements of the case in January 2006, 
September 2007, July 2009, and October 2009.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession. T he Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication.  Further, the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2009 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained three medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER


Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


